department of the treasury internal_revenue_service washington d c may tax exempt and - government entities division uic9100 5e t ep lat s legend taxpayera company m ira x companyn ira y annuity application bank o bank p ira z amountl amount2 dear on you submitted a request for letter_ruling to the internal_revenue_service service in which you ask the service to waive the 60-day rollover period requirement found in sec_408 of the internal_revenue_code with respect to a distribution you received of an individual_retirement_annuity your ruling_request as supplemented by correspondence dated reconsider private_letter_ruling plr issued to you on or about date and provided additional facts in support of your request this letter_ruling which modifies and revamps plr is based on the following facts and representations asked the service to page taxpayer a formerly maintained ira x with company m on or about taxpayer a received a distribution of the full amount of his ira x amount taxpayer a completed an application_for an individual the next day retirement annuity ira y annuity application from company n in the amount of amount amount consisted of amount and of his calendar_year ira contribution the annuity_contract and accompanying information was delivered on approximately a month later taxpayer a after reading the contract cancelled it the next day the ira y annuity_contract provides in relevant part that the customer has the right to return the policy or contract within the trial examination period which begins on the date the contract is received by the customer approximately two weeks later on or about taxpayer a mailed the check that he received from taxpayer a received a check in the amount of amount from company n evidencing his cancellation of the annuity_contract that he had purchased from company n approximately two weeks later on or about company n to bank p a subsidiary of bank o to purchase a certificate of deposit ira z documentation submitted by taxpayer a with this request shows that he signed the ira z application form on taxpayer a still maintains ira z with bank p taxpayer a asserts that he failed to roll over amount into another ira within the 60-day rollover period due to company n’s delay in refunding the proceeds after he cancelled the ira y annuity application and that he deposited amount into ira z inaletterdated in which company n noted that the ira y was withdrawn under the free look- taxpayer a requested reconsideration of the ruling plr he received on date based on a letter he received from company n dated annuity policy that was issued on provisions contained in the annuity_contract within the trial examination period the letter dated signed by a representative of company n also provided in relevant part that ‘ there is no binding contract between yourself and company n there is no individual_retirement_account established with company n all funds have been returned to you furthermore documentation dated the check taxpayer a received from company n on or about acknowledged that the pending ira y annuity_contract was surrendered during the trial examination period per taxpayer a’s request enclosed with also based on the above facts and representations you request the following letter_ruling that pursuant to code sec_408 and revproc_2003_16 2003_4_irb_359 date taxpayer a’s the annuity proceeds he received from company n on or about contribution of to the extent said proceeds consisted of amount previously page distributed from ira x on or about contribution within the meaning of code sec_408 constituted a valid rollover with respect to your ruling_request code sec_408 provides the general requirements which a_trust must meet in order to constitute an individual_retirement_account ira code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an individual_retirement_account or individual_retirement_annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an individual_retirement_account or individual_retirement_annuity which was not includible in his gross_income because of the application of this paragraph code sec_408 provides in relevant part that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive the requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 il r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code or d d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the page amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a received a distribution totaling amount from his ira the next day x on or about ira y annuity application with company n evidencing an intent to purchase an ira annuity_contract in the amount of amount which consisted of amount and an amount equal to his permitted calendar_year ira contribution no assertion has been made by taxpayer a that his attempted purchase of ira annuity y contravened the requirements of code sec_408 taxpayer a completed an company n by letter to taxpayer a dated and further in a letter to has confirmed that the contract was withdrawn by taxpayer a dated taxpayer a on or about examination period and that there was no ira account established with company n by taxpayer a since an ira had not been established by taxpayer a with company n using amount taxpayer a was eligible to make a tax-deferred rollover of that amount to another ira provided the 60-day rollover requirement was satisfied under the free look provision during the trial shortly after on or about approximately two weeks later taxpayer a received a check from company n in the amount of amount evidencing his cancellation of his attempted ira annuity y purchase company n never issued taxpayer a an ira annuity_contract taxpayer a subsequently used the check he received from company n to purchase a certificate of deposit ira z from bank p taxpayer a asserts that he failed to roll over amount into another ira within the 60-day rollover period due to company n’s delay in refunding amount to taxpayer a after he cancelled the ira y annuity application however as supported by documentation submitted by taxpayer a and to evidence taxpayer a’s intent to maintain amount in a tax-deferred ira account taxpayer a on the check he received from company n to establish ira z with bank p amount remains invested in ira z used _ subsequent to establishing ira z taxpayer a became concerned that he may have violated the one-year rollover rule found in code sec_408 in response to an earlier concluded that he had ruling_request submitted by taxpayer a the service in plr with respect to the this requested ruling code sec_408 and revproc_2003_16 authorize the service to extend the 60-day rollover period under certain circumstances in this case taxpayer a was eligible to roll over into an ira the check that he received from company n to the extent the check totaled amount in that the page proposed rollover to ira y annuity was never completed and no ira established however said rollover had to have been accomplished within days of taxpayer a did not comply with the day rollover requirement primarily because of the length of time required for company n to mail taxpayer a the check which taxpayer a then rolled over into ira z with bank p therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the from ira x as aresult taxpayer a’s placing amount into ira z with bank p is deemed to have constituted a valid rollover_contribution into an ira defined in code sec_408 provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution said contribution will be considered a rollover_contribution within the meaning of sec_408 of the code distribution of amount by necessity this letter_ruling based on additional information submitted by taxpayer a which concludes that his placing amount into ira z with bank p is deemed to have constituted a valid rollover_contribution into an ira defined in code sec_408 also concludes that said rollover_contribution did not result in a violation of the rule found in code sec_408 contrary to the service’s holding in plr this letter is directed only to the taxpayer who requested it sec_6110 of this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto furthermore no opinion is expressed as to whether the traditional_ira contribution made with respect to calendar_year referenced above satisfies the requirements of code sec_219 and sec_408 the code provides that it may not be used or cited as precedent page if a you wish to inquire about this ruling please contact ld not a toll-free number please address all correspondence to se t ep ra t3 sincerely yours rances v sloan ménager employee_plans technical group
